DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 11, 14-15, 25, 28, 37, 40, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0391274 A1) in view of Leandro (US 2014/0015712 A1). Miwa (EP 0574009 A2), and Wei (US 2020/0278451 A1).
In regard to claims 1, 14, 28, and 40, Chen discloses:
a mobile device (200, Fig. 2; ¶19; ¶45) comprising a memory (204, Fig. 2) and one or more processing units (202, Fig. 2);
Real-Time Kinematic (RTK) positioning (¶17);
obtaining a first Global Navigation Satellite System (GNSS) measurement at a first time (¶17, lines 5-6);
determining a correction term based at least in part on: the first GNSS measurement, and the first location (¶17, line 8) [where the reference data is the correction term, and correction comes from precisely surveying]; 
obtaining a second GNSS measurement at a second time (¶17, lines 10-11); and 
determining the second location of the mobile device at the second time based at least in part on the second GNSS measurement and the correction term (¶17, lines 9-11 and 30-32).
Chen fails to disclose the first GNSS measurement comprises an ionosphere-free carrier phase combination at a first location of the mobile device; the correction term is based at least in part on a position error estimate of the first location, and an estimate of troposphere wet zenith delay error at the first time; and the second GNSS measurement comprises an ionosphere-free carrier phase combination at a second location of the mobile device; determining an existence of a request condition at a third time, subsequent to the second time, wherein the request condition comprises: a threshold amount of time has passed since the first time, or the mobile device has moved a threshold distance since the first time, or a combination thereof; responsive to determining the existence of the request condition, requesting first RTK measurement information from a first base station; receiving the first RTK measurement information from the first base station; determining a third location of the mobile device using the first RTK measurement information.
Chen further teaches the problems that ionospheric delay cause (¶31) and that they cannot always be compensated using his method (¶44).
Leandro teaches surveying a position (¶151) comprising:
the correction term is based at least in part on a correction from a differential base station (¶151, lines 14-15), and an estimate of troposphere wet zenith delay error at the first time (¶99-100; ¶155) [where the geometry filter corrections for troposphere wet zenith delay error]; and
that the use of an ionosphere-free carrier phase combination to eliminate the effect of the ionospheric delay (¶44, Table 1, entry 3; ¶162).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the surveying feature of Leandro into the combination in order to determine a precisely surveyed position eliminating the deleterious effects that could skew the position such as tropospheric delays (including troposphere wet zenith delay) and ionospheric delays.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that deleterious effect  on the position determination is eliminated in the surveying.
	Miwa teaches that a known correction from a differential base station is a position error estimate of the first location (col. 10, lines 4-15) [where the position error of the base station/reference station is assumed to be the position error of the first location of the receiver receiving the correction].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the correction from a differential base station taught by Leandro.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a correction from a differential base station is obtained and used in determining the position of the receiver.
Wei teaches:
determining an existence of a condition at a third time, subsequent to a second time, wherein the request condition comprises a threshold amount of time has passed since a first time, or the mobile device has moved a threshold distance since the first time, or a combination thereof (Fig. 3; ¶38);
responsive to determining the existence of the condition, requesting first RTK
measurement information from a first base station (405, Fig. 4; ¶47);
receiving the first RTK measurement information from the first base station (406, Fig. 4; ¶47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to not rely on a position that has too high of an error.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that positions with too high of an error are not relied upon.
	In the combination, the error would be evaluated every time a position measurement is made to make sure it is acceptable, including a third time.
In regard to claims 2 and 15, Chen further discloses the ionosphere-free carrier phase combination for the first GNSS measurement and the ionosphere-free carrier phase combination for the second GNSS measurement have the same ambiguity term (¶17, lines 12-15; ¶43, lines 1-3).
In regard to claims 11, 25, 37, and 49, Chen further discloses, for each additional time of one or more additional times subsequent to the second time: taking a new respective GNSS measurement at the respective additional time, and the first GNSS measurement and the new respective GNSS measurement have the same ambiguity term; and determining a location of the mobile device at the respective additional time based at least in part on the new respective GNSS measurement and the correction term (¶17, lines 8-9 and 12-15) [where the combination includes the ionosphere-free carrier phase combination for each measurement].

Claim(s) 1, 3-5, 10, 12-14, 16-19, 24, 26-31, 36, 38-43, 48, 50-52, 54, 56, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai '231 (US 2017/0269231 A1) and Wei (US 2020/0278451 A1).
In regard to claims 1, 14, 28, and 40, Dai '231 discloses:
a mobile device (20, Fig. 1A-2) comprising a memory (62, Fig. 2) and one or more processing units (50, 66, Fig. 2);
Real-Time Kinematic (RTK) positioning (abstract; ¶8);
obtaining a first Global Navigation Satellite System (GNSS) measurement at a first time (S300, S302, Fig. 3), 
wherein the first GNSS measurement comprises an ionosphere-free carrier phase combination at a first location of the mobile device (¶94; ¶103) [where the refraction-corrected carrier phase combination in equation 4, 
    PNG
    media_image1.png
    96
    395
    media_image1.png
    Greyscale
, is the ionosphere-free carrier phase combination];
determining a correction term (relative position vector, 306, Fig. 3; ¶193) based at least in part on: 
the first GNSS measurement (GNSS measurements at the first time used to determine the backup data used to determine the relative position vector, ¶193), 
the first location (¶193),
a position error estimate of the first location (the relative position vector, 306, Fig. 3; ¶193) [where the claim does not specify the time of the position error estimate], and
an estimate of the troposphere wet zenith delay at the first time (¶27; ¶35);
obtaining a second GNSS measurement at a second time (S305, S306, Fig. 3), wherein: 
the second GNSS measurement comprises an ionosphere-free carrier phase combination at a second location of the mobile device (¶94; ¶103) [where the refraction-corrected carrier phase combination in equation 4, 
    PNG
    media_image1.png
    96
    395
    media_image1.png
    Greyscale
, is the ionosphere-free carrier phase combination]; and 
determining the second location of the mobile device at the second time based at least in part on the second GNSS measurement and the correction term (S308, S310, Fig. 3).
Dai fails to disclose determining an existence of a request condition at a third time, subsequent to the second time, wherein the request condition comprises: a threshold amount of time has passed since the first time, or the mobile device has moved a threshold distance since the first time, or a combination thereof; responsive to determining the existence of the request condition, requesting first RTK measurement information from a first base station; receiving the first RTK measurement information from the first base station; determining a third location of the mobile device using the first RTK measurement information.
Wei teaches:
determining an existence of a condition at a third time, subsequent to a second time, wherein the request condition comprises a threshold amount of time has passed since a first time, or the mobile device has moved a threshold distance since the first time, or a combination thereof (Fig. 3; ¶38);
responsive to determining the existence of the condition, requesting first RTK
measurement information from a first base station (405, Fig. 4; ¶47);
receiving the first RTK measurement information from the first base station (406, Fig. 4; ¶47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to not rely on a position that has too high of an error.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that positions with too high of an error are not relied upon.
	In the combination, the error would be evaluated every time a position measurement is made to make sure it is acceptable, including a third time.
In regard to claims 3, 16, 29, and 41, Dai '231 further discloses determining the second location of the mobile device at the second time is performed without receiving second RTK measurement information at a time subsequent to the first time and prior to the second time (S305-S310, Fig. 3; ¶189; ¶192-201).
In regard to claims 4, 18, 30, and 42, Dai '231 further discloses conducting a between-satellite single difference to obtain one or more corrections for one or more errors related to receiver clock, GNSS inter/intra frequency and constellation biases, or receiver phase center variation effect, or any combination thereof, wherein generating the correction term is further based at least in part on the one or more corrections (S306, Fig. 3; S114, Fig. 4A).
In regard to claims 5, 19, 31, and 43, Dai '231 further discloses:
obtaining correction data from a source that is not an RTK service (108, Fig. 1A-1B; 11, Fig. 1A; ¶198), wherein:
the correction data comprises data enabling orbital correction, clock correction, or both (¶48; ¶132; ¶198); and 
generating the correction term is further based at least in part on the correction data (S308, Fig. 8) [where both the relative position data (determined from the backup data) and correction data are using to determine the position of mobile device at the second time, and both can be considered components of the correction term used to determine the position of mobile device at the second time].
In regard to claims 10, 24, 36, and 48, Dai '231 further discloses determining the first location based at least in part on RTK measurement information received from the first base station of a second base station (Fig. 1A; S302, Fig. 3; ¶145; ¶197) [where measurement information from base stations 30 is received indirectly from the base station through 24, 128, and 135 in the embodiment of Fig. 1A).
In regard to claims 12, 26, 38, and 50, Dai '231 further discloses determining an unavailability of second RTK measurement information (S104, Fig. 4A), wherein determining the correction term is responsive to determining the unavailability of the second RTK measurement information (S108, Fig. 4A) [where the correction term is determined by accessing it in memory].
In regard to claims 13, 27, 39, and 51, Dai '231 further discloses: 
determining an unavailability of second RTK measurement information (S104, Fig. 4A), and
responsive determining to the unavailability of the second RTK measurement information, determining to base the determination of the second location of the mobile device at least in part on the correction term (S128, Fig. 4A).
In regard to claim 17, Dai '231 further discloses the mobile device further comprising the GNSS receiver (¶43).
In regard to claims 52, 54, 56, and 58, Wei further teaches determining the threshold amount of time based, at least in part, on an accuracy requirement of an application executed by the mobile device (¶30, lines 9-11).

Claims 53, 55, 57, and 59, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai '231 and Wei, as applied to claims 1, 14, 28, and 40, and further in view of Ekman (US 5,960,355 A).
Dai '231 and Wei, fail to teach determining the threshold amount of time based, at least in part, on an environment of the mobile device.
Ekman teaches determining the threshold amount of time based, at least in part, on an environment of the mobile device (col. 2, lines 25-28), as well as the accuracy requirement of an application executed by the mobile device (col. 2, lines 51-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to ensure that a required accuracy is met in view of all the factors that affect the mobile device positioning.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being the threshold amount of time is set based on a required accuracy based on the environment of the mobile device.


Claims 6, 20, 32, and 44, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai '231 and Wei, as applied to claims 5, 19, 31, and 43, and further in view of Ralphs (US 2015/0168560 A1).
Dai '231 further discloses the source of the correction data can be a communication satellite or a terrestrial uplink station (24, Fig. 1A; ¶6, final two lines);
Dai '231 and Wei fail to disclose the source that is not an RTK service comprises another mobile device.
Ralphs teaches a source that is not an RTK service comprises another mobile device (72, Fig. 3).
Thus, the communication satellite, terrestrial uplink station, and mobile device were art-recognized equivalents at the time of the invention.  One of ordinary skill in the art would have found it obvious before the effective filing date of the invention to substitute a mobile device for the communication satellite or a terrestrial uplink station of Dai '231.  Additionally, this is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known systems for distributing correction data, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of distributing the correction data.

The following reference(s) is/are also found relevant:
Adachi (US 2019/0154842 A1), which teaches that RTK corrections are considered valid for a threshold time (¶78) and for a limited distance (¶5, lines 9-11); and mobile devices transmitting RTK corrections to other mobile devices (¶80).
Pihl (US 6,397,074 B1), which teaches it is known for a mobile device to receive assistance data by requesting GNSS assistance data (A, Fig. 3; col. 4, line 60 to col. 5, line 7).
Subirana (Ionosphere-free Combination for Dual Frequency Receivers), which teaches that the ionosphere-free carrier phase combination is 
    PNG
    media_image2.png
    82
    364
    media_image2.png
    Greyscale
.
Speth (Precise Relative Ego-Positioning by Stand-Alone RTK-GPS), which teaches Real-Time Kinematic (RTK) positioning of a mobile device by obtaining a first Global Navigation Satellite System (GNSS) measurement at a first time; determining an correction term based at least in part on: the first GNSS measurement, and the first location; obtaining a second GNSS measurement at a second time; and determining the second location of the mobile device at the second time based at least in part on the second GNSS measurement and the correction term (section II), where a correction data source that is not an RTK service comprises another mobile device (p. 1, final ¶), and where position of the mobile device is determined at multiple additional times (Fig. 2).
lsche (US 2010/0309044 A1), which teaches determining an existence of a condition at a third time, subsequent to a second time, wherein the request condition comprises a Horizontal Estimated Position Error (HEPE) value exceeds a threshold value (140, Fig. 1; ¶18); responsive to determining the existence of the condition, determining a new position using a different position method (150, Fig. 1; ¶17) [where according to ¶17, SPS specified in 150, Fig. 1 is simply an example positioning method]; and the mobile device requesting information from a network (¶36).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 14-16, with respect to the prior art rejection(s) have been fully considered.
With regard to the rejections involving Chen, the arguments are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
With regard to the rejections involving Dai '231, the arguments are not persuasive.  The Final Rejection, above, details where Dai '231 discloses the newly recited limitations.

Conclusion
Applicant's amendment of 11-28-2022 necessitated the new ground(s) of rejection presented in this Office action, e.g., claim(s) 1 was/were amended, necessitating the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648